Citation Nr: 0534169	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  00-01 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury, to include degenerative disc disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to October 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In May 2001, the Board denied the 
veteran's claim.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2002, the Court vacated the Board's May 2001 decision.  
In October 2002, the Board sent the matter for additional 
development of the evidence, in June 2003 the Board remanded 
the matter, and in March 2004 the Board again denied the 
veteran's claim for entitlement to service connection for a 
low back disability.  The veteran appealed this Board 
decision to the Court and by way of an August 2004 Order, the 
Court vacated the Board's March 2004 decision.

In May 2005, the veteran testified at a Board hearing in 
Washington, D.C.  At the hearing, the veteran's 
representative raised a claim of entitlement to service 
connection for a right shoulder disability.  This matter is 
hereby referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The August 2004 Order of the Court vacated the Board's March 
2004 decision and remanded the matter for compliance with the 
August 2004 Joint Motion for Remand to the Board (Joint 
Motion) which dictated that the February 2003 VA examination 
report was inadequate for adjudication purposes.  
Specifically, the August 2004 Joint Motion stated that the 
February 2003 VA examination report contained an ambiguous 
notation indicating that the veteran's current back 
difficulty was not traumatic in nature but rather was 
degenerative in nature.  The notation then went on to state 
that the veteran's in-service injury was 25% responsible for 
the veteran's current status.  The Joint Motion stated that 
the matter should be remanded to obtain a medical opinion 
which addresses whether the 25% contribution from the in-
service injury caused, contributed to cause, or aggravated a 
current disability of the back.

Accordingly, the issue is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the examiner 
who conducted the February 2003 VA 
examination and request that he clarify 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that the 25% contribution from the in-
service injury caused, contributed to 
cause, or aggravated a current disability 
of the back.  If the February 2003 VA 
examiner is not available, the RO should 
schedule the veteran for a low back 
examination for the purpose of 
ascertaining the nature and etiology of 
any current low back disability.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
perform any medically indicated special 
testing.  After reviewing the record and 
examining the veteran, the examiner 
should provide an opinion as to whether 
any current low back disability is at 
least as likely as not (a 50% or higher 
degree of probability) etiologically 
related to the veteran's active duty 
service, including whether in-service 
injury caused, contributed to cause, or 
aggravated a current disability of the 
back.  A detailed rationale should be 
provided for all opinions.

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (to include all newly 
received evidence) and determine if the 
benefits sought can be granted.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


